Citation Nr: 1020772	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1986 to November 
1990.  

This matter came before the Board of Veterans' Appeals Board) 
on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  In 
March 2007, the RO determined that new and material evidence 
had been received to reopen the Veteran's claim of 
entitlement to service connection for PTSD and denied the 
claim on the merits.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for PTSD, the Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the Veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic PTSD is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In March 2003, the RO denied service connection for PTSD.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in April 2003.  The Veteran did not 
submit a notice of disagreement with the rating decision. 

2.  The documentation submitted since the March 2003 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  
CONCLUSION OF LAW

The March 2003 rating decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  


I. Prior RO Decision 

In March 2003, the RO denied service connection for PTSD as 
the record did not establish sufficient stressors to support 
a diagnosis of PTSD.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in April 2003.  
The Veteran did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  In a March 2002 written 
statement, the Veteran reported that he and a fellow 
serviceman had been accosted by five armed Filipinos while on 
liberty in 1990 during active service.  The report of a March 
2002 VA examination for compensation purposes states that the 
Veteran reiterated that he and a fellow serviceman had been 
accosted by five armed Filipinos while visiting a bar in 
Subic Bay, the Philippines, during active service in June or 
July 1992.  Diagnostic impressions of "non-combat, PTSD from 
the service incident and service experiences resulting in his 
unsuccessful career and at the same time connected to early 
life trauma;" heroin dependency; and a chronic depressive 
disorder were advanced.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 2003 RO decision 
denying service connection for PTSD consists of photocopies 
of the Veteran's service personnel records; VA examination 
and clinical documentation; private clinical documentation; 
Social Security Administration (SSA) records; Internet 
articles; the transcript of a January 2007 hearing before a 
VA hearing officer; and written statements from the Veteran 
and the Veteran's mother.  A September 2006 VA treatment 
record states that the Veteran "suffers from chronic PTSD 
and symptoms related to traumatic experiences he was exposed 
to during his military service."  

The Board finds that the September 2006 VA treatment record 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection 
when considered with previous evidence of record.  As new and 
material evidence has been received, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for chronic PTSD is to be 
determined following a de novo review of the entire record.  

In reviewing the record, the Board observes that the Veteran 
has been diagnosed with chronic PTSD variously attributed his 
pre-service and/or inservice traumatic experiences.  The 
report of the March 2002 VA examination for compensation 
purposes states that a diagnostic impression of "non-combat, 
PTSD from the service incident and service experiences 
resulting in his unsuccessful career and at the same time 
connected to early life trauma" was advanced.  An August 
2004 psychological evaluation from C. L. R., Psy.D., conveys 
that the Veteran reported that he had been diagnosed with 
"PTSD stemming from a motor vehicle incident in childhood 
involving the death of his father and grandparents (these may 
have been two separate incidents."  The Veteran was 
diagnosed with "PTSD by history."  The September 2006 VA 
treatment record states that the Veteran "suffers from 
chronic PTSD and symptoms related to traumatic experiences he 
was exposed to during his military service."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent conflict in the clinical 
record as to the etiology of the Veteran's chronic PTSD, the 
Board finds that further VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of chronic PTSD is 
advanced, the examiner should identify 
the specific stressor or stressors 
supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the Veteran's 
inservice assault while in the 
Philippines; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then adjudicate the Veteran's claim 
of entitlement to service connection for 
PTSD on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


